Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the election filed 12/6/2022, claims 1-6 and 14-15 are withdrawn. Claims 1-15 are pending and claims 7-13 are under examination. 
Election/Restrictions
Applicant’s election without traverse of claims 7-13 in the reply filed on 12/6/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the muscle" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the same reason, dependent claims thereof are rejected as well.
Claim 7 recites the limitation “other tissue in the neck of a human” in line 7. It is unclear what the phrase “other” defines. For the same reason, dependent claims thereof are rejected as well.
Claim 8 recites the phrase “the first silicone material in the second silicone material” in lines 1-2. There is insufficient antecedent basis for this limitation “the first silicone material” in the claim. In the other words, claims 7 and 8 defines “first silicone material” and “second silicone material” but never defines the “first silicone material” to be placed in the “second silicone material.”
Claim 8 recites the phrase “different physical characteristics” in line 2. The limitation “different” is vague which renders the claim indefinite because it is unclear what the physical characteristics is different from. 
Claim 10 recites the limitation "the one or more specialized anatomical features" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner assumes claim 10 is dependent from claim 9 as claim 9 recites its antecedent basis “one or more specialized anatomical features.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazarus et al (U.S. Patent 8,827,720), hereinafter Lazarus.
Regarding claim 7, Lazarus discloses an airway assembly for a physiological training system configured to model the look and feel of human anatomy during a medical training procedure (Abstract, FIGs 7A-7D, and FIG 5), the airway assembly comprising: 
an airway assembly subsystem constructed of a first silicone material and configured to represent a portion of an airway of a human (700 in FIG. 7D; 715 in FIG. 7A; col. 8, ll. 47-50: “This neck band 715 shown in FIG. 3b can be made from layers of silicone tape that is sprayed with pigmented silicone to match the head and torso skin color.”); and 
a cradle assembly constructed of a second silicone material operably coupled to the airway assembly and configured to represent the muscle and other tissue in the neck of a human, so as to provide additional weight and additional resistance to mechanical deformation during the medical training procedure (trachea assembly; col. 8, ll. 56-58: “The trachea assembly can be made up of four pieces; the thyroid and cricoids cartilages 720 and 730, trachea soft tissues 755 and a membrane holder or clip 760.”; col. 8, ll. 63-67: “A thin piece of plastic tape can be installed over the thyroid and sliding cricoids cartilage to act as the muscle & ligament tissues between them to be penetrated once the incision is made through the neckband.”; col. 9, ll. 22-26: “The membrane holder 760 can be formed from thin walled plastic tubing that fits nicely around the soft trachea tissues 755 made of Silicone 20 that slides into the cartilages assembly 720.”).

Regarding claim 8, Lazarus further discloses that the first silicone material in the second silicone material exhibit different physical characteristics (see col. 8, ll. 47-50, col. 9, ll. 22-26: “layers of silicone tape” vs. “the soft trachea tissues 755 made of Silicone 20”).

Regarding claim 9, Lazarus further discloses that the airway assembly subsystem includes one or more specialized anatomical features having different physical characteristics than other portions of the airway assembly subsystem (col. 9, ll. 22-26: “The membrane holder 760 can be formed from thin walled plastic tubing that fits nicely around the soft trachea tissues 755 made of Silicone 20 that slides into the cartilages assembly 720.”).

Regarding claim 10, Lazarus further discloses that the one or more specialized anatomical features includes at least one of a tongue, a trachea, an epiglottis, and vocal cords (col. 9, ll. 22-26: “The membrane holder 760 can be formed from thin walled plastic tubing that fits nicely around the soft trachea tissues 755 made of Silicone 20 that slides into the cartilages assembly 720.”).

Regarding claim 11, Lazarus further discloses the airway assembly subsystem is operably coupled to one or more simulated lungs (FIG. 5)).

Regarding claim 12, Lazarus further discloses the airway assembly subsystem is operably coupled to an epigastric gurgler (col. 8, ll. 22-25: “Referring to FIG. 7a, the torso (CRIC) has many components that can make up the head, throat, neck, trachea, cartilages, bronchi branch and lungs.”).

Regarding claim 13, Lazarus further discloses the airway assembly subsystem is operably coupled to a jaw assembly (col. 8, ll. 22-25: “Referring to FIG. 7a, the torso (CRIC) has many components that can make up the head, throat, neck, trachea, cartilages, bronchi branch and lungs.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication 2007/0218438.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715